Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. John F. Gallagher on 1/21/2022.

The application has been amended as follows: 
Claim 1: An electronic device comprising: a foldable housing including: a hinge structure, a first housing structure connected to the hinge structure, the first housing structure including a first surface and a second surface opposite to the first surface, a second housing structure connected to the hinge structure, the second housing structure including a third surface and a fourth surface opposite to the third surface, and , , wherein each of the first ball and the second ball includes: a column mounted on one end of the elastic member; a protrusion extending from the column and having at least a portion mounted on a mounting area; and a flange disposed between the column and the protrusion and configured to prevent each of the first ball and the second ball from separating from the first through-hole and the second through-hole, respectively.
Claim 2: The electronic device of claim 1, further comprising a second detent structure, 
Claim 3: A hinge module to which a first housing structure and a second housing structure are connected to perform a hinge motion, the hinge module comprising: wherein the first plate coupling part further includes a bridge extending from the first coupling body, wherein the support portions include a first support portion extending from the bridge in a first direction and a second support portion extending from the bridge in a second direction, and wherein an end of the first support portion is formed to be bent with a first predetermined curvature, and wherein an end of the second support portion is formed to be bent with a second predetermined curvature.
Claims 5-6 (cancelled)
Claim 13: A hinge module to which a first housing structure and a second housing structure are connected to perform a hinge motion, the hinge module comprising: , wherein a first detent structure of the plurality of detent structures includes: a first plate coupling part connected with the first housing structure; and a second plate coupling part connected with the second housing structure, wherein the first plate coupling part includes: a first coupling body, and support portions connected with the first coupling body and spaced apart from each other by a predetermined distance, the support portions having mounting areas formed in predetermined positions, and wherein the second plate coupling part includes: a second coupling body, a mounting body connected to the second coupling body, fixing holes formed on opposite sides of the mounting body, mounting parts mounted in the fixing holes, and an elastic member mounted in the mounting body and configured to press the mounting parts toward the mounting areas when the first housing structure and the second housing structure are in an unfolded state.
Claim 14: The hinge module of claim 13, further comprising a hinge housing in which at least portion of the third hinge structure is mounted, wherein the first hinge structure is disposed at one edge of the hinge housing, wherein the second hinge structure is disposed at an opposite edge of the hinge housing,  wherein the third hinge structure is disposed between the first hinge structure and the second hinge structure, wherein at least one of the plurality of detent structures is disposed between the first hinge structure and the third hinge structure, and wherein at least one remaining detent structure is disposed between the third hinge structure and the second hinge structure.
Claim 15 (cancelled)
Claim 16: The hinge module of claim 13, wherein a second detent structure adjacent to the first detent structure among the plurality of detent structures includes: a third plate coupling part having the same structure as the first plate coupling part, the third plate coupling part being connected to the second housing structure; and a fourth plate coupling 
Claim 19: The hinge module of claim 13, further comprising shock-absorbing members disposed between the fixing holes and the mounting parts, respectively.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Seo et al. (US 20180049329 A1) discloses an electronic device (100 in fig 3) comprising: a foldable housing (101 in fig 4) including: a hinge structure (connection unit 101c in fig 4), a first housing structure (first part 101a in fig 4) connected to the hinge structure, the first housing structure including a first surface (D1) and a second surface (D2) opposite to the first surface, a second housing structure (second part 101b in fig 4) connected to the hinge structure, the second housing structure including a third surface (D3) and a fourth surface (D4) opposite to the third surface, wherein the first housing structure is foldable about the hinge structure with the second housing structure, wherein in a folded state (see fig 6), the first surface faces the third surface, and in an unfolded state (see fig 4), the first surface and the third surface face the same direction, and wherein between the folded state and the unfolded state, the first housing structure is rotatable about a first axis extending along the hinge structure (see fig 10), and the second housing structure is rotatable about a second axis parallel to the first axis (see fig 10); a flexible display (102 in fig 4) including a first area disposed on the first housing structure and a second area disposed on the second housing structure, wherein the first area and the second area form the first surface and the third surface; 

Re claims 1-2: The best prior art of record, taken alone or in combination thereof, fails to teach an electronic device including, along with other limitations, wherein each of the first ball and the second ball includes: a column mounted on one end of the elastic member; a protrusion extending from the column and having at least a portion mounted on a mounting area; and a flange disposed between the column and the protrusion and 
Re claims 3-4, 7-12: The best prior art of record, taken alone or in combination thereof, fails to teach a hinge module to which a first housing structure and a second housing structure are connected to perform a hinge motion including, along with other limitations, the first plate coupling part further includes a bridge extending from the first coupling body, wherein the support portions include a first support portion extending from the bridge in a first direction and a second support portion extending from the bridge in a second direction, and wherein an end of the first support portion is formed to be bent with a first predetermined curvature, and wherein an end of the second support portion is formed to be bent with a second predetermined curvature as set forth in the claim.
Re claims 13-14, 16-20: The best prior art of record, taken alone or in combination thereof, fails to teach a hinge module to which a first housing structure and a second housing structure are connected to perform a hinge motion including, along with other limitations, the third hinge structure including an interlocking gear as set forth in the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.